DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US PUB 2012/0174425), in view of Lueck et al. (US PUB 2013/0167387), hereinafter Lueck.

With respect to claim 1, Clarke discloses a tool to locate a stud (See [8] in figure 3 of Clarke) within a wall (See [6] in figure 3 of Clarke), the tool comprising: a housing (See [86] in figure 3 of Clarke) comprising a planar contact surface (See the flat surface of [86] in figure 3 of Clarke in view of paragraph [0025] of Clarke); at least one magnet (See [74] in figure 3 of Clarke) within the housing (See that [74] is within the housing [86] in figure 3 or Clarke) and configured to emit a magnetic field outward from the housing (See the proximity of the magnet [74] to the contact surface of [86] in figure 3 of Clarke); a first level secured to the housing (See the alignment indicator disclosed in the abstract of Clarke); but fails to disclose a second level secured to the housing and having a longitudinal axis perpendicular to a longitudinal axis of the first level. However, Lueck does disclose a second level secured to the housing and having a longitudinal axis perpendicular to a longitudinal axis of the first level (See paragraph [0152] of Lueck). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Clarke to include the feature disclosed by Lueck because doing so ensures more accurate tool positioning and stud localization.
With respect to claim 2, the combination of Clarke and Lueck discloses the tool of claim 1, further comprising an additional magnet wherein the housing (See the abstract of Clarke).
With respect to claim 3, the combination of Clarke and Lueck discloses the tool of claim 2, wherein the additional magnet and the at least one magnet are equidistant from a center of the housing (See the abstract of Clarke).
With respect to claim 4, the combination of Clarke and Lueck discloses the tool of claim 2, wherein a magnetic field of the at least one magnet and the additional magnet overlap (See the overlap of magnets [40] and [74] in figure 4 of Clarke).
With respect to claim 5, the combination of Clarke and Lueck discloses the tool of claim 1, wherein the first level provides a visual indication that a longitudinal edge of the housing in a horizontal orientation (See the longitudinal edge of [230] in view of [134] shown in figure 2C of Lueck).
With respect to claim 6, the combination of Clarke and Lueck discloses the tool of claim 1, wherein the tool weighs less than about 142 grams (See paragraph [0124] of Lueck).
With respect to claim 7, the combination of Clarke and Lueck discloses the tool of claim 1, wherein the longitudinal axis of the first level is substantially parallel to a longitudinal axis of the housing (See in figure 2C of Lueck that edge [232] is parallel to the axis of [124]).
With respect to claim 8, the combination of Clarke and Lueck discloses the tool of claim 1, wherein a longitudinal axis of the second level is substantially perpendicular to a longitudinal axis of the housing (See in figure 2C of Lueck that edge [232] is perpendicular to the axis of [134]).
With respect to claim 10, the combination of Clarke and Lueck discloses the tool of claim 1, wherein the housing comprises a viewing surface opposite the planar contact surface (See the viewing surface [134] in figure 2D of Lueck).
With respect to claim 13, the combination of Clarke and Lueck discloses the tool of claim 1, wherein the housing comprises plastic, wood, or aluminum (See paragraph [0153] of Lueck).
With respect to claim 14, the combination of Clarke and Lueck discloses the tool of claim 1, further comprising a handle extending away from the planar contact surface, the at least one magnet located within horizontal boundaries of the handle (See [74] which is located within the boundaries of [50] which acts as a handle in figure 3 of Clarke).
With respect to claim 15, the combination of Clarke and Lueck discloses the tool of claim 1, further comprising recesses at longitudinal ends of the housing, each recess of the recesses configured to receive a felt pad (See paragraph [0124] of Lueck).
With respect to claim 16, the combination of Clarke and Lueck discloses the tool of claim 1, wherein the first level and the second level are located farther from a center of the housing than the at least one magnet (See paragraph [0118] of Lueck in view of figure 2C of Lueck).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Clarke and Lueck, as applied to claim 1 above, in view of Inthavong (US PUB 2010/0095543).

With respect to claim 9, the combination of Clarke and Lueck discloses the tool of claim 1, but fails to disclose wherein the housing comprises a first marking orifice sized to receive a marking utensil. However, Inthavong does disclose wherein the housing comprises a first marking orifice sized to receive a marking utensil (See [6] in figure 1 of Inthavong). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed by the combination of Clarke and Lueck to include the feature as disclosed by Inthavong because doing so allows for marking surfaces as desired by the user.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Clarke and Lueck, as applied to claim 1 above, in view of Pankow (US PAT 8,458,917).


With respect to claim 11, the combination of Clarke and Lueck discloses the tool of claim 1, but fails to disclose wherein the housing has a length between about 127 mm and about 203 mm. However, Pankow does disclose wherein the housing has a length between about 127 mm and about 203 mm (See Col. 7, lines 24-35 of Pankow which discloses a possible housing length of 6 inches which is 152.4mm). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by the combination of Clarke and Lueck to include the feature disclosed by Pankow because doing so allows high mobility and ease of carrying and use. 
With respect to claim 12, the combination of Clarke and Lueck discloses the tool of claim 1, but fails to disclose wherein a length of the housing is about 165 mm. However, Pankow does disclose wherein a length of the housing is about 165 mm (See Col. 7, lines 24-35 of Pankow which discloses a possible housing length of 6 inches which is 152.4mm). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by the combination of Clarke and Lueck to include the feature disclosed by Pankow because doing so allows high mobility and ease of carrying and use. 
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke, in view of Steele et al. (US 2013/0269196), hereinafter Steele.
(Figure 3 of Steele is provided below with annotations for the applicant’s convenience)

    PNG
    media_image1.png
    413
    667
    media_image1.png
    Greyscale


With respect to claim 17, Clarke discloses a tool for locating a stud (See [8] in figure 3 of Clarke)  within a wall (See [6] in figure 3 of Clarke), the tool comprising: a housing (See [86] in figure 3 of Clarke)  comprising a planar contact surface (See the flat surface of [86] in figure 3 of Clarke in view of paragraph [0025] of Clarke) configured to contact a planar surface of a wall (See the flat surface of [86] in figure 3 of Clarke in view of paragraph [0025] of Clarke), the housing comprising substantially linear longitudinal edges (See edges [42] in figure 3 of Clarke); but fails to disclose a first magnet within the housing; a second magnet within the housing; a viewing surface opposite the planar contact surface; the first magnet and the second magnet located equidistant from a center of the housing; a first level within the housing, the first level having a longitudinal axis substantially parallel to the substantially linear longitudinal edges of the housing; and a second level within the housing. However Steele does disclose a first magnet within the housing (See paragraph [0032] of Steele); a second magnet within the housing (See paragraph [0032] of Steele); a viewing surface opposite the planar contact surface (See [A] in figure 3 of Steele above); the first magnet and the second magnet located equidistant from a center of the housing (See magnets [310] in figure 2 of Steele); a first level within the housing (See the level in window [A] in figure 3 of Steele), the first level having a longitudinal axis substantially parallel to the substantially linear longitudinal edges of the housing (See the longitudinal axis of the level in window [A] in figure 3 of Steele); and a second level within the housing (See the level in window [B] in figure 3 of Steele). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed by Clarke to include the features disclosed by Steele because doing so ensure accurate measurement and lineation.
With respect to claim 18, the combination of Clarke and Steele discloses the tool of claim 17, wherein a magnetic field of the first magnet overlaps with a magnetic field of the second magnet (See [40] and [74] in figure 3 of Clarke).
With respect to claim 19, the combination of Clarke and Steele discloses the tool of claim 17, wherein the second level comprises a longitudinal axis substantially perpendicular to the longitudinal axis of the first level (See the longitudinal axis of the level in window [B] in figure 3 of Steele).
With respect to claim 20, Clarke discloses a method of determining a location of a stud (See [8] in figure 3 of Clarke) within a wall (See [6] in figure 3 of Clarke), the method comprising: applying a force to a tool horizontally along a surface of a wall (See paragraph [0025] of Clarke), the tool comprising: a housing (See [86] in figure 3 of Clarke) comprising a planar contact surface (See the flat surface of [86] in figure 3 of Clarke in view of paragraph [0025] of Clarke); at least one magnet within the housing (See [74] in figure 3 of Clarke) and configured to emit a magnetic field outward from the housing (See the proximity of the magnet [74] to the contact surface of [86] in figure 3 of Clarke);  and responsive to a magnetic attraction between the at least one magnet and at least one fastener within the wall, withdrawing the applied force from the tool (See paragraph [0025] of Clarke) but fails to disclose a first level secured to the housing; and a second level secured to the housing and having a longitudinal axis perpendicular to a longitudinal axis of the first level. However, Steele does disclose a first level secured to the housing (See the level in window [A] in figure 3 of Steele); and a second level secured to the housing and having a longitudinal axis perpendicular to a longitudinal axis of the first level (See the level in window [B] in figure 3 of Steele). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed by Clarke to include the features disclosed by Steele because doing so ensure accurate measurement and lineation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858